Order entered July 21, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00173-CV

   TAMI DONALD, JERRY MOORE, AND SUMMIT SPRING WATER
                  COMPANY, INC., Appellants

                                       V.

  BMR DISTRIBUTING, INC., RHONE WATER COMPANY INC. D/B/A
   FROSTY'S WATER, BRIAN ROSE, NORTH TEXAS MOUNTAIN
  VALLEY WATER CORP., AND WATER EVENT GULF COAST, LLC,
                         APPELLEES

              On Appeal from the 44th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-18-08127

                                   ORDER

     On June 13, 2022, the Court abated this appeal. On the Court’s own motion,

we REINSTATE this appeal.

     On June 13, 2022, this Court issued an order remanding this case to the trial

court to clarify whether the appealed order is a final judgment. We ordered a
supplemental clerk’s record be filed containing the trial court’s clarifying order.

No clarifying order has been filed.


      Accordingly, in accordance with our June 13 order, we ORDER the trial

court to clarify whether the appealed order is a final judgment and enter a

clarification order reflecting its determination. We further ORDER the trial court

to file a supplemental clerk’s record containing its clarifying order with the Clerk

of this Court on or before August 1, 2022.


                                             /s/   ERIN A. NOWELL
                                                   PRESIDING JUSTICE